AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 28, 2016 SECURITIES ACT FILE NO. 002-10806 INVESTMENT COMPANY ACT FILE NO. 811-00216 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 132 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 73 [X] (Check Appropriate Box or Boxes) NICHOLAS HIGH INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas High Income Fund, Inc. 700 North Water Street, Suite 1010 Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Jason T. Thompson, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b) of Rule 485. [ x] On April 30, 2016 pursuant to paragraph (b) of Rule 485. [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485. [ ] On (date) pursuant to paragraph (a)(1) of Rule 485. [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485. [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS A P R I L 30, 2016 CLASS I SHARES Nicholas High Income Fund, Inc. – NCINX Nicholas High Income Fund, Inc.’s (the “Fund”) primary investment objective is to seek high current income. Capital appreciation is a secondary objective. The Securities and Exchange Commission has not approved or disapproved of the Fund’s shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. MILWAUKEE, WISCONSIN 53202 WWW.NICHOLASFUNDS.COM TABLE OF CONTENTS Page SUMMARY 1 Investment Objectives 1 Fees and Expenses of the Fund 1 Portfolio Turnover 1 Principal Investment Strategies 2 Principal Risks of Investing 2 Performance 3 Investment Adviser 4 Portfolio Manager 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 5 FINANCIAL HIGHLIGHTS 9 THE FUND’S INVESTMENT ADVISER 10 PRICING OF FUND SHARES 11 PURCHASE OF FUND SHARES 12 REDEMPTION AND EXCHANGE OF FUND SHARES 14 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 16 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 17 TRANSFER OF FUND SHARES 18 DISTRIBUTION OF FUND SHARES 18 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 19 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 19 SYSTEMATIC WITHDRAWAL PLAN 20 TAX DEFERRED ACCOUNTS 20 APPENDIX A – DESCRIPTION OF BOND RATINGS 21 FOR MORE INFORMATION ABOUT THE FUND Back Cover SUMMARY Investment Objectives The Fund seeks high current income as its primary investment objective. Capital appreciation is a secondary objective that is sought only when consistent with the Fund’s primary investment objective. Fees and Expenses of the Fund The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Wire Redemption Fee $ 15.00 Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.44 % Distribution (12b-1) Fees None Other Expenses 0.26 % Acquired Fund Fees and Expenses 0.01 % Total Annual Fund Operating Expenses 0.71 % (1) “Acquired Fund Fees and Expenses” are those expenses incurred indirectly by the Fund as a result of acquiring investments in shares of one or more other investment companies. (2) Total Annual Fund Operating Expenses may not correlate to the “Ratio of expenses to average net assets” provided in the Financial Highlights. The information in the Financial Highlights reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. One Three Five Ten Year Years Years Years The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: $ 73 $ 227 $ 395 $ 883 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 41.30% of the average value of the portfolio. 1 Principal Investment Strategies To pursue the Funds investment objective, it primarily invests in a diversified portfolio of high yield corporate bonds (also known as non-investment grade bonds or junk bonds). The Funds fixed income investments may include rated and unrated securities. The Fund may invest in securities of any credit quality. The Fund is not subject to any limitations as to the percentage of its assets which must be invested in securities within the rating categories. However; the Fund generally invests a significant portion of its assets in non-investment grade debt securities (securities with lower credit qualities). The Fund invests in both short-term and long-term debt, and is not limited as to the maturities of the corporate debt securities in which it invests. The Fund does not have a preset asset allocation strategy which would require that the Fund maintain a specific percentage of its assets in income-related securities (i.e., bonds) and equity-related securities (i.e., stocks). In selecting investments, the Adviser performs its own in-depth credit analysis on the credit quality of issuers. In this evaluation, the Adviser will consider, among other things, the issuers financial resources, its sensitivity to economic conditions and trends, its operating history, the quality of the issuers management and regulatory matters. The Adviser also evaluates the long-term outlook for interest rate movement in selecting investments. By doing so, the Adviser attempts to mitigate potential interest rate and credit risk volatility by selecting investments which it believes offer reasonable prospects for preservation of capital values. Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Funds investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Funds investments go down, you may lose money. The principal risks of investing in the Fund are: Credit Risk  Credit risk refers to an issuers ability to make timely payments of interest or principal. Because the Fund primarily invests in non-investment grade debt securities (securities with lower credit qualities), the Fund is subject to a higher level of credit risk than a fund that only invests in investment grade securities. Recognized rating agencies consider the credit quality of non-investment grade securities to be speculative with respect to the issuers continuing ability to pay interest or principal. Lower grade securities may have less liquidity, a higher incidence of default and the Fund may incur higher expenditures to protect the Funds interest in such securities than investments in higher grade securities. Issuers of lower grade securities generally are more sensitive to negative corporate developments, such as a decline in issuer profits, or adverse economic conditions, such as a recession, than issuers of higher grade securities. Interest Rate Risk  Interest rate risk refers to the risk that the prices of the Funds investments, particularly the debt securities in which the Fund primarily invests, are likely to fall if interest rates rise. This is because the prices of debt securities typically move in the opposite direction of interest rates. Debt securities with longer maturities generally are affected to a greater degree than debt securities with shorter maturities. Because the Fund does not have a policy limiting the maturity of its investments, and the Fund may invest in debt securities with longer maturities, the Fund may be subject to greater interest rate risk than a fund that invests primarily in short-term debt securities. High Yield Bond Market Risk  The entire high yield bond market can experience sudden and sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, a high-profile default or just a change in the markets volatility. Call Risk  If interest rates fall, it is possible that issuers of bonds with high interest rates will prepay or call their bonds before their maturity dates. In such event, the proceeds could be reinvested by the Fund in bonds with the new, lower interest rates, resulting in a possible decline in the Funds income and distributions to shareholders. 2 Selection Risk – The Fund also is subject to selection risk, which is the risk that the investments the Fund’s adviser selects will underperform markets or other mutual funds with similar investment objectives and strategies. Liquidity Risk – The Fund may invest in restricted or illiquid securities. Difficulty in selling a security may result in a loss to the Fund or additional costs. In addition, because the market for lower rated debt securities may be thinner and less active than for higher rated securities, there may be market price volatility for the Fund’s lower rated debt securities and limited liquidity in the resale market. Since there are risks inherent in all investments in securities, there is no assurance that the Fund’s objectives will be achieved. Performance The bar chart shown below provides some indication of the risks of investing in the Fund. The chart shows the variability of the Fund’s total return for the last ten calendar years. Updated performance information for the Fund is available on our website at www.nicholasfunds.com. For the ten calendar year periods shown in the above bar chart, the highest quarterly return was 10.95% (for the quarter ended June 30, 2009) and the lowest quarterly return was -16.37% (for the quarter ended December 31, 2008). This next table shows how the Fund’s average annual total returns for the one, five and ten year periods ending on December 31, 2015 (the Fund’s most recently completed calendar year), compared to the returns of a broad measure of market performance. The table also shows the Fund’s average annual total returns after taxes on distributions and the redemption of all of your Fund shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. One Five Ten Year Year Year Nicholas High Income Fund, Inc. Return Before Taxes -4.54 % 4.09 % 4.90 % Return After Taxes on Distributions -6.53 % 1.73 % 2.37 % Return After Taxes on Distributions and Sale of Fund Shares -2.49 % 2.23 % 2.82 % Bank of America Merrill Lynch U.S. High Yield Constrained Index (reflects no deduction for taxes) -4.61 % 4.84 % 6.81 % The Fund’s 30-day annualized yield at December 31, 2015 was 5.86%. Investors can obtain the Fund’s current yield by calling 800-544-6547 (toll-free). Of course, the Fund’s past performance (before and after taxes) is no guarantee of its future returns. 3 Investment Adviser Nicholas Company, Inc. serves as the Fund’s investment adviser (the “Adviser”). Portfolio Manager Mr. Lawrence J. Pavelec is a Senior Vice President of the Fund and is primarily responsible for the day-to-day management of the Fund’s portfolio. Mr. Pavelec has been Portfolio Manager of the Fund since April 2008. He served as Co-Portfolio Manager of the Fund from April 2003 until April 2008. Purchase and Sale of Fund Shares The minimum initial investment for the Class I shares of the Fund is $100,000. The minimum subsequent investment is $100 except for those shareholders participating in an automatic investment plan established with the Fund, the minimum is $50. The Fund’s shares are redeemable. Generally, shareholders may redeem some or all of their shares without charge by the Fund on any day when the New York Stock Exchange is open by written request, by telephone request by calling 800-544-6547, by accessing your account online at www.nicholasfunds.com or by wire transfer. Tax Information Shareholders may receive distributions from the Fund of ordinary income dividends and capital gains, which may be taxable to shareholders. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and its related companies may pay that intermediary for the sale of Fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment. Ask your intermediary or visit your intermediary’s website for more information. 4 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS This section provides a more detailed description of the Fund’s investment objectives, its principal investment strategies and related risks. The following questions and answers are designed to help you better understand the Fund’s principal investment strategies and the principal risks of investing in the Fund. What is the Fund’s primary investment objective? The investment objective of Nicholas High Income Fund, Inc. is to obtain high current income. In addition, capital appreciation is a secondary goal that is sought only when consistent with the Fund’s primary investment objective. Capital appreciation may result, for example, from an improvement in the credit standing of an issuer whose securities are held in the Fund’s portfolio or from a general lowering of interest rates, or a combination of both. The Fund’s Board of Directors may change the Fund’s investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. How does the Fund pursue its primary investment objective? The Fund strives to meet its primary investment objective by investing primarily in a diversified portfolio of high yield corporate bonds (also known as “non-investment grade bonds” or “junk bonds”). In selecting its investments, the Adviser performs its own in-depth credit analysis on the credit quality of issuers. In this evaluation, the Adviser will consider, among other things, the issuer’s financial resources, its sensitivity to economic conditions and trends, its operating history, the quality of the issuer’s management and regulatory matters. The Adviser also evaluates the long-term outlook for interest rate movement. By doing so, the Adviser attempts to mitigate potential interest rate and credit risk volatility by selecting investments which it believes also offer reasonable prospects for preservation of capital values. In order to be classified as a diversified investment company, the Fund must meet certain criteria established by the Investment Company Act of 1940, as amended. These regulations currently state that as to 75% of the Fund’s assets, at the date of investment, the Fund may not (a) invest more than 5% of the value of such assets in the securities of any one issuer, or (b) invest in more than 10% of the voting securities of any one issuer. What is the credit quality of the Fund’s fixed income investments? The Fund’s fixed income investments may include rated and unrated securities. The Fund may invest in securities of any credit quality. The Fund is not subject to any limitations as to the percentage of its assets which must be invested in securities within the rating categories. However; the Fund generally invests a significant portion of its assets in non-investment grade debt securities (securities with lower credit qualities). 5 The table below is designed to help you understand credit ratings and detail the Funds credit quality as of December 31, 2015. Understanding Credit Quality Ratings Rating agencies such as Standard & Poors Corporation (S&P) and Moodys Investor Service, Inc. (Moodys) evaluate securities on the basis of the issuers ability to meet all required principal and interest payments. Bonds with ratings above the line in the chart below are considered investment grade, while those with ratings below the line are regarded as non-investment grade or junk bonds. S&P Moodys Meaning AAA Aaa Highest Quality AA Aa High Quality A A Above-average Quality BBB Baa Average Quality BB Ba Average Quality B B Below-average Quality CCC Caa Poor Quality CC Ca Highly Speculative C C Lowest Quality D  In Default A detailed explanation of these ratings can be found in the appendix to this prospectus. At December 31, 2015, 87.39% of the Funds total net assets were invested in rated and unrated corporate debt securities. The following table shows the credit quality allocation of the portion of the Funds assets invested in such securities at December 31, 2015. Credit Rating Category Percentage of Moodys Total Net Assets Aaa % Aa % A % Baa % Ba % B % Caa % Ca % C %  % Not Rated % % Rated Securities For rated securities, the Fund may invest in securities of any credit quality. In addition to relying, in part, on the ratings assigned to the debt securities, the Fund also will rely on the Advisers judgment, analysis and experience in evaluating the credit worthiness of the issuer. Accordingly, the achievement of the Funds investment objectives may be more dependent on the Advisers own credit analysis than would be the case if the Fund invested primarily in higher quality debt securities. Unrated Securities The Fund will invest in unrated securities only when the Adviser believes the financial condition of the issuers of such securities and/or protection afforded by the terms of the securities limit the risk to the Fund to a degree comparable to that of rated securities in which the Fund may invest. 6 Does the Fund have a policy limiting the maturity of investments? The Fund does not have a policy limiting the maturity of its investments. The Fund invests in both short-term and long-term debt and equity securities. Debt securities with longer maturities generally tend to produce higher yields but are subject to greater interest rate risk than debt securities with shorter maturities. Most preferred stocks have no stated maturity or redemption date. The Fund does not have a pre-set asset allocation strategy which would require that the Fund maintain a specific percentage of its assets in income-related securities (i.e., bonds) and equity-related securities (i.e., stocks). Certain circumstances also may arise in which the Fund takes a temporary defensive position. In the case of a temporary defensive position, which could arise from adverse market, economic, political or other conditions, the Fund may hold up to 100% of its portfolio in cash, cash equivalents or U.S. government securities. During any period in which the Fund maintains such a temporary defensive position, it may not achieve its investment objective. Percentage limitations generally apply on the date of investment by the Fund to the extent permitted by the Investment Company Act of 1940, as amended. Thus, if an investment satisfies a percentage restriction when it is made, no violation of that restriction is created by changes afterwards in the market value of the investment or total assets of the Fund. What are the principal risks of investing in Nicholas High Income Fund? Credit Risk. Credit risk refers to an issuers ability to make timely payments of interest or principal. Recognized rating agencies consider non-investment grade securities (securities with lower credit qualities) to be speculative with respect to the issuers continuing ability to pay interest or principal. Because the Fund primarily invests in non-investment grade debt securities, the Fund is subject to a higher level of credit risk than a fund that only invests in investment grade securities. Lower grade securities may have less liquidity, a higher incidence of default and the Fund may incur higher expenditures to protect the Funds interest in such securities than investments in higher grade securities. Issuers of lower grade securities generally are more sensitive to negative corporate developments, such as a decline in profits, or adverse economic conditions, such as a recession, than issuers of higher grade securities. In addition, the achievement of the Funds investment goals may be more dependent on the Advisers own credit analysis than would be the case if the Fund invested primarily in higher quality debt securities. While the risk of investing in lower rated securities with speculative characteristics is greater than the risk of investing in higher rated securities, the Fund attempts to minimize this risk through diversification of its investments and by analysis of each issuer and its ability to make timely payments of interest and principal. Interest Rate Risk. Interest rate risk refers to the risk that the prices of the Funds investments, particularly the debt securities in which the Fund primarily invests, are likely to fall if interest rates rise. This is because the prices of debt securities typically move in the opposite direction of interest rates. Debt securities with longer maturities generally are affected by changes in interest rates to a greater degree than debt securities with shorter maturities. Because the Fund does not have a policy limiting the maturity of its investments, and the Fund may invest in debt securities with longer maturities, the Fund may be subject to greater interest rate risk than a fund that primarily invests in short-term debt securities. In addition, the income you receive from the Fund is based primarily on interest rates, which can vary widely over the short- and long-term. If interest rates decline, your income from the Fund may decline as well. High Yield Bond Market Risk. The entire high yield bond market can experience sudden and sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, a high-profile default or just a change in the markets volatility. Call Risk. If interest rates fall, it is possible that issuers of bonds with high interest rates will prepay or call their bonds before their maturity dates. In such event, the proceeds could be reinvested by the 7 Fund in bonds with the new, lower interest rates, resulting in a possible decline in the Funds income and distributions to shareholders. Selection Risk. The Fund also is subject to selection risk, which is the risk that the investments the Funds adviser selects will underperform the markets or other mutual funds with similar investment objectives and strategies. Liquidity Risk. From time to time, the Fund may purchase a portion of bonds, debentures or other debt securities in private placements. Restricted securities may have a contractual limit on resale or may require registration under federal securities laws before they can be sold publicly. Difficulty in selling these securities may result in a loss to the Fund or additional costs, which could adversely impact the Funds net asset value. However, the Fund is subject to an operating policy adopted by the Funds Board that the Fund will not invest more than 15% of its total assets in illiquid securities. While this policy is subject to change by the Funds Board without a shareholder vote, as matter of practice, the Fund will not change such policy without prior notice to its shareholders. In addition, because the market for lower rated debt securities may be thinner and less active than for higher rated securities, there may be market price volatility for the Funds lower rated debt securities and limited liquidity in the resale market. Risks Related to Certain Other Portfolio Investments and Strategies. The Fund may use other investment strategies. These strategies and the associated non-principal risks are described in further detail in the Funds SAI, which is incorporated by reference herein. Disclosure of Portfolio Holdings. A description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the Funds SAI. There can be no assurance that the Funds policies with respect to information about its portfolio securities will be effective or protect the Fund from the potential misuse of holdings by individuals or firms in possession of that information. The Funds complete portfolio holdings are made available to the public on a quarterly basis generally no later than 60 days after the end of each calendar quarter end. A summary of the Funds portfolio composition is also posted to the Funds website at www.nicholasfunds.com under the heading Quarterly Factsheet generally 10 days or more following a calendar quarter end. This summary composition may include the Funds top ten holdings and a breakdown by sector. The Fund may use many different investment strategies in seeking its investment objectives, and it has certain investment restrictions. These strategies and certain of the restrictions and policies governing the Funds investments are explained in detail in the Funds SAI, which is incorporated by reference herein. If you would like to learn more about how the Fund may invest and the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities, you should request a copy of the SAI. To learn how to obtain a copy, see the back cover page of this Prospectus. As with any mutual fund, there can be no guarantee that the Fund will achieve its goals or that you will not lose money on your investment. There is no guarantee that the Funds performance will be positive over any period of time. In view of the risks inherent in all investments in securities, there is no assurance that the Funds objectives will be achieved. 8 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s Class I financial performance for the past five years ended December 31, 2015. Certain information reflects financial results for a single Class I share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in Class I (assuming reinvestment of all dividends and distributions). The information has been derived from the Fund’s financial statements and financial highlights which have been audited by Deloitte & Touche LLP, Independent Registered Public Accounting Firm, whose report, along with the Fund’s financial statements, financial highlights, and related notes, are incorporated by reference in the SAI and included in the Fund’s Annual Report, which may be obtained without charge by calling or writing the Fund. Years Ended December 31, NET ASSET VALUE, BEGINNING OF PERIOD $ 9.52 $ 9.86 $ 9.86 $ 9.28 $ 9.52 INCOME FROM INVESTMENT OPERATIONS Net investment income .43 .52 .58 .64 .69 Net gain (loss) on securities (realized and unrealized) (.84 ) (.35 ) .00 .58 (.22 ) Total from investment operations (.41 ) .17 .58 1.22 .47 LESS DISTRIBUTIONS From net investment income (.46 ) (.51 ) (.58 ) (.64 ) (.71 ) NET ASSET VALUE, END OF PERIOD $ 8.65 $ 9.52 $ 9.86 $ 9.86 $ 9.28 TOTAL RETURN (4.54 )% 1.62 % 5.91 % 13.36 % 4.93 % SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 93.1 $ 101.1 $ 103.8 $ 103.0 $ 93.8 Ratio of expenses to average net assets .70 % .67 % .66 % .66 % .72 % Ratio of net investment income to average net assets 4.61 % 5.24 % 5.74 % 6.52 % 7.44 % Portfolio turnover rate 41.30 % 50.76 % 51.47 % 62.31 % 61.19 % (1) The amount rounds to $0.00. Please consider the performance information above in light of the Fund’s investment objectives and policies, and market conditions during the reported time periods. Again, you must remember that historical performance does not necessarily indicate what will happen in the future. The value of your Fund shares may go up and down. 9 THE FUND’S INVESTMENT ADVISER Nicholas Company, Inc., located at 700 North Water Street, Milwaukee, Wisconsin 53202, is the Fund’s investment adviser. The Adviser furnishes the Fund with continuous investment service and is responsible for overall management of the Fund’s business affairs, subject to supervision by the Fund’s Board of Directors. The Adviser is the investment adviser to five other mutual funds and to numerous institutions and individuals with substantial investment portfolios. The additional mutual funds it advises are: Nicholas Fund, Inc., Nicholas II, Inc., Nicholas Limited Edition, Inc., Nicholas Money Market Fund, Inc. and Nicholas Equity Income Fund, Inc. As of December 31, 2015, the Adviser had approximately $5.9 billion in assets under management. The annual fee paid to the Adviser is paid monthly and is based on the average net assets of the Fund as determined by the valuations made at the close of each business day of the month. The following table illustrates the calculation of the Adviser’s annual fee: Annual Fee Calculation (Based on the Net Asset Value of the Fund Average Net Asset Value of the Fund) Up to and including $50,000,000 0.50 of 1% Over $50,000,000 and including $100,000,000 0.40 of 1% In excess of $100,000,000 0.30 of 1% For the fiscal year ended December 31, 2015, the aggregate fee paid to the Adviser was 0.44% of the Fund’s average net assets. The Adviser has agreed to reduce the annual fee by any operating expenses (other than the management fee) incurred by the Fund in excess of 0.50 of 1% of average daily net assets. The Adviser shall at least annually reimburse the Fund for all expenses incurred in excess of this amount. A discussion regarding the basis for the Board of Director’s approval of the Fund’s Investment Advisory Agreement can be found in the Fund’s Semiannual Report to Shareholders for the period ended June 30. Under an Investment Advisory Agreement with the Fund, the Adviser, at its own expense and without reimbursement from the Fund, furnishes the Fund with office space, office facilities, executive officers and executive expenses (such as health insurance premiums for executive officers). The Adviser also pays all sales and promotional expenses of the Class I shares of the Fund, other than expenses incurred in complying with laws regulating the issue or sale of securities. The Fund pays all of its operating expenses. Operating expenses include, but are not limited to, fees paid for attendance at Board meetings to directors who are not interested persons of the Adviser or officers or employees of the Fund, salaries of administrative and clerical personnel, association membership dues, auditing and accounting services, legal fees and expenses, printing, fees and expenses of any custodian or trustee having custody of Fund assets, postage, charges and expenses of dividend disbursing agents, registrars and stock transfer agents, including the cost of keeping all necessary shareholder records and accounts and handling any problems related thereto, and certain other costs related to the aforementioned items. The Fund also pays the Adviser for accounting and administrative services provided to the Fund by the Adviser that the Fund is obligated to pay under the Investment Advisory Agreement, subject to certain payment guidelines adopted by unanimous resolution of the Board of Directors. A description of the payment guidelines is included in the Fund’s “SAI” under “The Fund’s Investment Adviser.” Mr. Lawrence J. Pavelec is Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund’s portfolio. Mr. Lawrence J. Pavelec is a Senior Vice President of the Fund and served as Co-Portfolio Manager of the Fund from April 2003 until April 2008 and is a Senior Vice President of the Adviser, and has been employed by the Adviser since April 2003. From 1999 to April 2003, he was a Portfolio Manager for Brandes Investment Partners. Mr. Lawrence J. Pavelec is a Chartered Financial Analyst. 10 The Funds SAI provides additional information about the Portfolio Managers compensation, other accounts managed by the Portfolio Manager, and the Portfolio Managers ownership of securities in the Fund. Albert O. Nicholas is a controlling person of the Adviser through his ownership of 97% of the outstanding voting securities of the Adviser. PRICING OF FUND SHARES The Funds price per share is the net asset value (NAV) of the Fund. The NAV of the Fund is determined by dividing the total value in U.S. dollars of the Funds total net assets by the total number of shares outstanding at that time. Net assets of the Fund are determined by deducting the liabilities of the Fund from the total assets of the Fund. Securities of the Fund are valued at market value, or if a market quotation is not readily available, their fair value is determined in good faith using procedures adopted by the Board of Directors. As an example, a market quotation may not be readily available if the trading of a security is halted by its primary exchange and does not resume before the markets close or the primary exchange reports technical difficulties. If a security is valued using fair value pricing, the Funds value for that security is likely to be different than the last quoted market value. The NAV is determined as of the close of regular trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m., Eastern time) on each day the NYSE is open. Therefore, shares of the Fund are not priced on days when the NYSE is closed, which generally is on weekends and national holidays in the U.S.A. For a list of holidays observed by the NYSE, please contact the Fund or see the Funds SAI. Shareholder purchase, redemption and exchange orders are processed using the NAV next calculated after receipt of such request in proper order by the Fund (or an Authorized Agent of the Fund). In order to receive a days price, your request must be received in proper order by the close of regular trading on the NYSE. If you request to purchase, redeem or exchange your shares after the NYSE has closed or on a day the NYSE is closed, the NAV will be determined as of the close of the next day the NYSE is open for trading. 11 PURCHASE OF FUND SHARES TO OPEN AN ACCOUNT TO ADD TO AN ACCOUNT MINIMUM INVESTMENT $ $ $50 via the Automatic Investment Plan BY MAIL Complete and sign the Send your check along with Regular Mail: Account Application. the Invest by Mail form Nicholas Funds detached from your c/o U.S. Bancorp Fund Services, LLC Make your check payable confirmation statement. P.O. Box 701 to Nicholas Funds . Milwaukee, Wisconsin 53201-0701 Send your check payable to Overnight Mail: Nicholas Funds with your Nicholas Funds account number in the c/o U.S. Bancorp Fund Services, LLC memo field. Third Floor 615 East Michigan Street Milwaukee, Wisconsin 53202 BY INTERNET  You may not make an Visit www.nicholasfunds.com www.nicholasfunds.com initial purchase of Fund and click on Account The Fund must have bank shares via the internet. Access to purchase or instructions on file to purchase exchange shares from another Fund shares this way. fund in the Nicholas complex. BY TELEPHONE  800-544-6547 You may not make an Call the Funds transfer agent, 414-276-0535 initial purchase of Fund U.S. Bancorp Fund Services, The Fund must have bank shares via the telephone. LLC, during business hours instructions on file to purchase (8:00 A.M. to 7:00 P.M. Fund shares this way. Central Time). Telephone calls will be recorded. BY WIRE Complete and send in an Call U.S. Bancorp to notify U.S. Bank, N.A. Account Application. The 800-544-6547 or ABA 075000022 completed application must 414-276-0535. U.S. Bancorp Fund Services, LLC be received in advance of Account 112-952-137 the wire. Nicholas High Income Fund, Inc. (shareholder account number) Call U.S. Bancorp to notify (shareholder registration) 800-544-6547 or 414-276-0535. AUTOMATIC INVESTMENT Not applicable. Contact the Fund for PLAN additional information. U.S. Bancorp 800-544-6547 or 414-276-0535 Other Information about Purchasing Fund Shares Your application to purchase Fund shares must be in proper order to be accepted may only be accepted by the Fund or an Authorized Agent of the Fund and is not binding until accepted. Once your purchase order has been accepted, you may not cancel or revoke it. All purchase orders must be accompanied by payment in U.S. funds. Purchase of shares will be made in full and fractional shares computed to three decimal places. Your check should be drawn on a U.S. bank, savings and loan or credit union. Checks are accepted subject to collection at full face value in U.S. funds. To prevent check fraud, third-party checks, Treasury checks, credit card checks, travelers checks, starter checks and money orders will not be 12 accepted. The Fund is unable to accept post-dated checks or any conditional order or payment. The transfer agent will charge a $25 fee against your account, in addition to any loss sustained by the Fund, if any payment check is returned to the transfer agent or your Automated Clearing House (ACH) transfer does not clear. The Fund will not accept purchase or exchange orders under circumstances or in amounts considered disadvantageous for shareholders. Class I has a minimum initial investment of $100,000. The following are exceptions to this required minimum amount: Existing shareholders of any of the Nicholas Funds as of March 1, 2005; Directors of the Nicholas Funds or Nicholas Company, Inc., the Adviser to the funds, and their family members; Employees of the Nicholas Company, Inc. and their family members; Related parties of the Nicholas Funds or Nicholas Company, Inc.; and An advisor to a group of investors that makes a cumulative initial purchase on behalf of their clients in an amount of $100,000 or more. Anyone who is eligible to purchase Class I shares of the Fund under any of the various provisions set forth above must include a written statement with the initial purchase order and application explaining which exception applies. Under the Automatic Investment Plan, you may purchase Fund shares automatically at regular intervals by authorizing the Fund to withdraw $50 or more from your personal bank account. To participate in this plan, you must complete the Automatic Investment Plan section of the application and attach a voided check or contact the Fund at 800-544-6547 for additional information. In compliance with the USA Patriot Act of 2001, please note that the transfer agent, U.S. Bancorp Fund Services, LLC (U.S. Bancorp), will verify certain information on your Account Application as part of the Funds Anti-Money Laundering Program. As requested on the Account Application, you must supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing a P.O. Box alone will not be accepted as a permanent street address. Please contact U.S. Bancorp (800-544-6547 or 414-276-0535) if you need additional assistance when completing your application. Shares of the Fund have not been registered for sale outside of the United States. The Fund generally does not sell shares to investors residing outside of the United States, even if they are U.S. Citizens or lawful permanent residents, except to investors with U.S. military APO or FPO addresses. If we do not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received. The Fund also reserves the right to close the account within 5 business days if clarifying information or documentation is not received. You should be aware that deposit of purchase and exchange requests in the mail or with other independent delivery services does not constitute receipt by U.S. Bancorp or the Fund. Only bank accounts held at domestic financial institutions that are ACH members may be used for telephone or internet transactions. The ability to perform internet and telephone transactions will become effective approximately 15 business days after an application including bank instructions or a change of account options request to add or change bank instructions is received. During periods of substantial economic or market changes or due to technical difficulties, you may have difficulty making internet or telephone purchases and exchanges. If you are unable to perform your transaction via the internet or by telephone, you may purchase and exchange Fund shares by delivering the request in person or by mail. Wired funds must be received prior to 4:00 p.m. Eastern time to be eligible for same day pricing. The Fund and its transfer agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. If you are making an initial investment by wire, you must first complete and return to the appropriate address an Account Application. 13 Due to fixed expenses incurred by the Fund in maintaining individual accounts, the Fund reserves the right to redeem accounts that fall below the minimum investment required due to shareholder redemption (but not solely due to a decrease in net asset value of the Fund). In order to exercise this right, the Fund will give advance written notice of at least 30 days to the accounts below such minimum. The Fund’s transfer agent may charge an activity fee for certain requests, including but not limited to, requesting stop payment on a redemption check and overnight delivery of redemption proceeds. Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the inactivity period specified in your state’s abandoned property laws. Share ownership is electronically recorded. Accordingly, the Fund will not issue certificates representing Fund shares. The Fund’s transfer agent will credit the shareholder’s account with the number of shares purchased. Written confirmations are issued for all purchases of Fund shares. REDEMPTION AND EXCHANGE OF FUND SHARES BY MAIL Written redemption and exchange requests must include the Regular Mail: name of the Fund, the account number(s), the amount of Nicholas Funds money or number of shares being redeemed or exchanged, c/o U.S. Bancorp Fund Services, LLC the name(s) on the account(s) and the signature(s) of each P.O. Box 701 registered account holder. If an account registration is Milwaukee, Wisconsin 53201-0701 individual, joint tenants, sole proprietorship, custodial (Uniform Transfer to Minors Act), or general partners, the Overnight Mail: written request must be signed exactly as the account is Nicholas Funds registered. If the account is owned jointly, all owners must c/o U.S. Bancorp Fund Services, LLC sign. Third Floor 615 East Michigan Street If you have certificates for your shares, you must send the Milwaukee, Wisconsin 53202 certificate(s) for the full shares to the above address. The certificate(s) must be properly endorsed or accompanied by an instrument of transfer, in either case with signatures guaranteed by an eligible “guarantor institution,” which is a bank, savings and loan association, credit union, or member firm of a national securities exchange. A notary public is not an acceptable guarantor. BY INTERNET – Visit www.nicholasfunds.com and click on “Account www.nicholasfunds.com Access” to redeem or exchange shares to another fund in The Fund must have bank the Nicholas complex. instructions on file to redeem Fund shares this way. BY TELEPHONE – 800-544-6547 Call the Fund’s transfer agent, U.S. Bancorp Fund Services, 414-276-0535 LLC, during business hours (8:00 A.M. to 7:00 P.M. Central Telephone calls will be recorded. Time). BY WIRE – 800-544-6547 Call U.S. Bancorp to request wire redemptions. 414-276-0535 SYSTEMATIC WITHDRAWAL Contact the Fund for additional information. PLAN U.S. Bancorp 800-544-6547 or 414-276-0535 14 Other Information about Redeeming and Exchanging Fund Shares All redemptions and exchanges will be processed immediately upon receipt and written confirmations will be issued for all redemptions and exchanges of Fund shares. Once your redemption or exchange order has been accepted, you may not cancel or revoke it. The Fund ordinarily pays for redeemed shares within seven days after receipt of a request in proper order, except as provided by the rules of the Securities and Exchange Commission. Redemption proceeds to be wired normally will be wired on the next business day after a NAV is determined. The Fund reserves the right to hold payment up to 15 days or until notified that investments made by check have been collected, at which time payment will be made. You may instruct U.S. Bancorp to mail the proceeds to the address of record or to directly mail the proceeds to a pre-authorized bank account. Proceeds also may be wired to a pre-authorized account at a commercial bank in the United States. The transfer agent charges a $15 wire redemption fee. In addition, proceeds also may be electronically transferred through the ACH to a pre-authorized account at no cost. Please contact the Fund for the appropriate form if you are interested in setting your account up with wiring instructions or authorizing electronic transfers. You can redeem and exchange your shares by internet or telephone unless you decline this option in writing. During periods of substantial economic or market changes or due to technical difficulties, you may have difficulty making internet or telephone redemptions and exchanges. If you are unable to perform your transactions via the internet or by telephone, you may redeem or exchange your shares by delivering the request in person or by mail. Procedures for redeeming and exchanging Fund shares by internet or telephone may be modified or terminated at any time by the Fund or its transfer agent. The exchange privilege may be terminated or modified only upon 60 days advance notice to shareholders. Neither the Fund nor its transfer agent will be liable for following instructions communicated by the internet or telephone which they reasonably believe to be genuine. The Fund and its transfer agent will employ reasonable procedures to confirm that instructions received by telephone are genuine, and if they do not, they may be liable for losses due to unauthorized or fraudulent instructions. If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. The Fund will return and not process requests that contain restrictions as to the time or date redemptions and exchanges are to be effected. The Fund may require additional supporting documents for redemptions and exchanges made by corporations, executors, administrators, trustees and guardians. Specifically, if the account is registered in the name of a corporation or association, the request must be accompanied by a corporate resolution signed by the authorized person(s). A redemption or exchange request for accounts registered in the name of a legal trust must have a copy of the title and signature page of the trust agreement on file or must be accompanied by the trust agreement and signed by the trustee(s). For federal income tax purposes, redemptions and exchanges generally are treated as a sale of the shares being redeemed or exchanged. You may recognize a capital gain or loss equal to the difference between the redemption or exchange price and your cost basis for the shares being redeemed or exchanged. An exchange between the funds involving master retirement plans and IRA accounts generally is not a taxable transaction for federal tax purposes. See “Dividends, Distributions and Federal Tax Status” for further information. If you have an individual retirement account (“IRA”) or other retirement plan, you must indicate on your redemption requests whether or not to withhold federal income tax. Unless a redemption request specifies not to have federal income tax withheld, the transaction will be subject to withholding. Please consult your current IRA Disclosure Statement for any applicable fees. IRA redemptions may not be conducted using the internet. Nicholas Company, Inc. also is the Adviser to Nicholas High Income Fund, Inc., Nicholas II, Inc. and Nicholas Limited Edition, Inc., which offer both Class I and Class N shares, as well as Nicholas Equity Income Fund, Inc., Nicholas Fund, Inc. and Nicholas Money Market Fund, Inc., all of which have investment objectives as discussed in separate prospectuses. 15 If you choose to exercise the exchange privilege, your shares will be exchanged at their next determined NAV. Minimum investment requirements must be met with the exception that if you were a shareholder of any of the Nicholas Funds detailed above as of March 1, 2005, you may qualify to exchange into the Class I shares of the Nicholas II, Inc., Nicholas Limited Edition, Inc. and Nicholas High Income Fund, Inc. If you exercise an exchange into the Nicholas Money Market Fund, Inc. on a day when the NYSE is open for trading but the Federal Reserve Banks are closed, your shares of the Fund will be redeemed on the day upon which the exchange request is received and your Nicholas Money Market Fund, Inc. shares will be issued. However, on days when the Federal Reserve Banks are closed, the Nicholas Money Market Fund, Inc. is unable to invest your exchanged amount; therefore you will not receive interest for this one-day period. If you are interested in exercising the exchange privilege, you must obtain the appropriate prospectus from Nicholas Company, Inc. A signature guarantee helps protect the Fund and shareholders against fraud. A signature guarantee, from either a Medallion program member or a non-Medallion program member, of each owner is required in the following situations: if you change or transfer the registration of your account; if you change the bank account of record for your account; if you opted out of telephone or internet privileges and would like to re-establish these on your account; upon redemption of shares when certificates have been issued for your account; when you want the redemption proceeds sent to a different address than is registered on the account; if the redemption proceeds are to be made payable to someone other than the account owner(s); any redemption transmitted by federal wire transfer to your bank not previously set up with the Fund; if a change of address request has been received by the Fund or its transfer agent within 15 calendar days of a redemption request; and for redemption requests greater than $100,000. Your redemption will not be processed until the signature guarantee, if required, is received in proper order. A notary public is not an acceptable guarantor. The Fund may waive or modify any signature guarantee requirements at any time. If you are uncertain about what documents or instructions are necessary in order to redeem and exchange shares, please write or call U.S. Bancorp (800-544-6547 or 414-276-0535) prior to submitting a request. A redemption or exchange request will not become effective until all documents are received in proper order. USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES You can purchase and redeem shares of the Fund through certain broker-dealers, financial institutions and other service providers (Processing Intermediaries). Certain Processing Intermediaries are, in turn, authorized to designate other intermediaries to accept purchase and redemption orders on the Funds behalf. If you invest in the Fund through a Processing Intermediary, the Processing Intermediary rather than you may be the shareholder of record. Processing Intermediaries may use procedures and impose restrictions in addition to or different from those applicable to shareholders who invest in the Fund directly. You should read the program materials provided by the Processing Intermediary in conjunction with this Prospectus before you invest in the Fund this way. Processing Intermediaries may charge fees or other charges for the services they provide to their customers. Such charges vary among Processing Intermediaries, but in all cases will be retained by the Processing Intermediary and not remitted to the Fund or the Adviser. 16 The Fund also may enter into an arrangement with some Processing Intermediaries which authorizes them to process purchase and redemption orders on behalf of the Fund on an expedited basis (an “Authorized Agent”). Receipt of a purchase or redemption order by an Authorized Agent will be deemed to be received by the Fund for purposes of determining the NAV of Fund shares to be purchased or redeemed. If you place a purchase order through an Authorized Agent, you will pay the Fund’s NAV next computed after the receipt by the Authorized Agent of such purchase order, plus any applicable transaction charges imposed by the Authorized Agent. For redemption orders placed through an Authorized Agent, you will receive redemption proceeds which reflect the NAV next computed after the receipt by the Authorized Agent of the redemption order, less any redemption fees imposed by the Authorized Agent. Of course, you do not have to use the services of a Processing Intermediary, or pay the fees that may be charged for such services. You can invest directly with the Fund without a sales charge. If you hold Fund shares through a Processing Intermediary, you must redeem your shares through such Processing Intermediary. In such event, you should contact the Processing Intermediary for instructions on how to redeem. Otherwise, if you originally invested directly with the Fund, you can redeem Fund shares through the Fund without a redemption charge. FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES Frequent purchases and sales of fund shares may affect shareholders in various ways. Depending on various factors, including but not limited to, the size of the fund, the amount of assets the portfolio manager typically maintains in cash or cash equivalents, and the dollar amount, number and frequency of trades, short-term or excessive trading may disrupt the efficient management of the fund’s portfolio, may impact fund performance and may increase brokerage, administrative and other expenses. The Fund reserves the right to reject any purchase request, including exchange requests from other Nicholas Funds, if the Fund regards the request as disruptive or if the Fund deems the request to have the potential to be disruptive. However, the Fund cannot ensure that its efforts will eliminate all risks of market timing. Certain types of funds are particularly susceptible to market timing activity, including international, small-cap and high yield bond funds. This is due to the relative illiquidity and volatility of their holdings. The Fund primarily invests in a diversified portfolio of fixed income securities, including high yield corporate bonds, debentures and preferred stocks, securities convertible into common stocks, and common stocks. To the extent that the Fund invests in high yield corporate bonds in amounts that are material, the Fund may be at greater risk for attempted market timing activity than funds that do not invest in the securities of high yield corporate bonds. The Fund discourages disruptive trading in Fund shares for abusive purposes in accordance with the policies and procedures adopted by the Fund’s Board of Directors, which are reasonably designed to detect and discourage disruptive trading. These policies and procedures apply to any account, whether an individual account or an account referred to as an “omnibus account” where a financial intermediary holds Fund shares for a number of its customers in one account. Because there is currently no generally applied standard in the marketplace as to what level of trading activity is abusive, the Board of Directors elected not to adopt rigid rules specifying what activity is abusive or how suspected abusive activity will be addressed. In adopting the Fund’s policies and procedures, the Board of Directors determined that it would be in the best interests of shareholders to provide flexibility in dealing with such activities. Under the Fund’s policies and procedures, the Fund currently uses various methods to deter disruptive activity in both individual and omnibus accounts, including but not limited to, selective monitoring of trading activity and undertaking preventive action designed to discourage and preclude disruptive traders from entering the Fund. We may consider trading in the Fund’s shares to be disruptive if we detect one or more of the following in an account: Shares traded out of the Fund within a short period of time after the shares were purchased; Two or more purchases and redemptions are made within a short period of time; 17 A series of transactions within the Fund that is indicative of a timing pattern or strategy; or One or more large trades relative to the Funds overall size. The Fund reserves the right to take responsive action to trading activity deemed disruptive by the Funds compliance committee, even though such trades may not fall into one or more of these categories. In connection with our review of suspected disruptive trading, we may, at our option, contact the individual or entity or the financial intermediary believed to be engaged in or to have facilitated such trading. If we reasonably believe that the trading was disruptive, we will ask that investor or financial intermediary to refrain from such activity in the future. In addition, the investor or financial intermediary may be restricted from future purchases into the Fund and may also be restricted from future purchases of shares offered by any of the funds in the Nicholas fund complex. In determining what action to take with respect to suspected disruptive trading activity, the Fund will act in a manner that is consistent with the best interests of the Funds shareholders by making independent assessments of instances or patterns of potentially improper conduct in a manner consistent with the policies and procedures approved by the Board of Directors. While the Fund does not accommodate market timing activities engaged in for abusive purposes, the methods used by the Fund to deter and detect market timing activities involve judgments that are inherently subjective and our response to potentially disruptive trading activity may not be uniform. This means that the Fund may not take remedial action against investors detected engaging in a disruptive trade for reasons believed by the Fund to be legitimate and non-abusive. Examples of legitimate trading activities include, but may not be limited to, asset allocation, dollar cost averaging, emergency liquidations, estate planning measures or similar activities that may nonetheless arguably result in disruptive trading of Fund shares. There is a risk that the Funds policies and procedures will prove ineffective in whole or in part to detect or prevent abusive market timing activities. For example, it may be difficult for the Fund to identify such activities engaged in by investors through the use of omnibus accounts administered by financial intermediaries who transmit purchase, exchange, or redemption orders to the Fund on behalf of their customers who are the beneficial owners. Short-term trading by these investors is likely to go undetected by the Fund. If the Fund is unable to detect and deter trading abuses, the Funds performance, and its long-term shareholders, may be harmed. In addition, because the Fund has not adopted specific limitations or restrictions on the trading of Fund shares, shareholders may be harmed by the extra costs and portfolio management inefficiencies that result from excessive or disruptive trading of Fund shares, even when the trading is not for abusive purposes. TRANSFER OF FUND SHARES You may transfer Fund shares in instances such as the death of a shareholder, change of account registration, change of account ownership and in cases where shares of the Fund are transferred as a gift. You can obtain documents and instructions necessary to transfer Fund shares by writing or calling U.S. Bancorp (800-544-6547 or 414-276-0535) prior to submitting any transfer requests. DISTRIBUTION OF FUND SHARES Quasar Distributors, LLC (the Distributor), 615 East Michigan Street, Milwaukee, Wisconsin, 53202, serves as the distributor and principal underwriter of the Funds shares. The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority (FINRA). 18 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS The Fund intends to qualify annually as a “regulated investment company” under the Internal Revenue Code of 1986 and intends to take all other action required to ensure that little or no federal income or excise taxes will be payable by the Fund. Dividends of the Fund, if any, are paid to shareholders on or about the end of April, July, October and December. In those years in which sales of portfolio securities result in net realized capital gains (after utilization of any available capital loss carryforwards), such gains are distributed to shareholders in December or January. For federal income tax purposes, dividends and distributions by the Fund, whether received in cash or invested in additional shares of the Fund, will be taxable to the Fund’s shareholders, except those shareholders that are not subject to tax on their income. Net realized long-term gains are paid to shareholders as capital gain distributions. Income distributed from the Fund’s net investment income and net realized short-term gains are paid to shareholders as ordinary income dividends. Distributions may be taxable at different rates depending on the length of time the Fund holds a security. The Fund will provide information to shareholders concerning the character and federal tax treatment of all dividends and distributions. If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current net asset value, and to reinvest all subsequent distributions. At the time of purchase of Fund shares, the Fund may have undistributed income or capital gains included in the computation of the NAV. Therefore, a dividend or capital gain distribution received shortly after such purchase by a shareholder may be taxable to the shareholder, although it is, in whole or in part, a return of capital and may have the effect of reducing the NAV. Under federal law, some shareholders may be subject to “backup withholding” on reportable dividends, capital gain distributions (if any) and redemption payments. Generally, shareholders subject to backup withholding will be those (i) who, to the Fund’s knowledge, have furnished an incorrect taxpayer identification number or (ii) who have failed to declare or underreported certain income on their federal returns. When establishing an account, you must certify under penalties of perjury that the taxpayer identification number you give to the Fund is correct and that you are not subject to backup withholding. The foregoing tax discussion relates to federal income taxes only and is not intended to be a complete discussion of all federal tax consequences. You should consult with a tax adviser concerning the federal, state and local tax aspects of an investment in the Fund. DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN Unless you elect to accept cash in lieu of shares, all dividends and capital gain distributions are automatically reinvested in additional shares of the Fund through the Dividend and Distribution Reinvestment Plan (the “Reinvestment Plan”). You may elect to accept cash on an application to purchase shares, by telephone or by separate written notification. All reinvestments are at the NAV in effect on the dividend or distribution date and are credited to the shareholder’s account. U.S. Bancorp will notify you of the number of shares purchased and the price following each reinvestment period. You may withdraw from or thereafter elect to participate in the Reinvestment Plan at any time by giving written or telephonic notice to U.S. Bancorp. The Fund’s transfer agent must receive an election prior to the dividend record date of any particular distribution for the election to be effective for that distribution. If an election to withdraw from or participate in the Reinvestment Plan is received between a dividend record date and payment date, it shall become effective on the day following the payment date. The Fund may modify or terminate the Reinvestment Plan at any time on 30 days written notice to participants. 19 SYSTEMATIC WITHDRAWAL PLAN If you own $10,000 or more of Fund shares at the current market value, you may open a Systematic Withdrawal Plan (the Plan) and receive monthly, quarterly, semiannual or annual payments for any designated amount. You may elect to have a check sent to you at your address of record, or proceeds can be sent directly to your predesignated bank account via electronic funds transfer through the Automated Clearing House network. When you participate in the Plan all income and capital gain dividends should be reinvested in shares of the Fund. U.S. Bancorp reinvests all income and capital gain dividends in shares of the Fund. You may add shares to, withdraw shares from, or terminate the Plan, at any time. Each withdrawal may be a taxable event to you. Liquidation of shares in excess of distributions may deplete or possibly use up the initial investment, particularly in the event of a market decline, and withdrawals cannot be considered a yield or income on the investment. In addition to termination of the Plan by the Fund or shareholders, the Funds transfer agent may terminate the Plan upon written notice mailed to the shareholders. Please contact Nicholas Company, Inc. for copies of the Plan documents. TAX DEFERRED ACCOUNTS If you are eligible, you may set up one or more tax deferred accounts. A contribution to certain of these plans also may be tax deductible. The Fund offers the following tax deferred accounts: traditional, Roth, SEP and SIMPLE IRAs; a Master Retirement Plan for self-employed individuals and partnerships; and Coverdell Savings Accounts for qualified education expenses for children under 18. A description of applicable service fees and application forms are available upon request from the Fund. These documents also contain a Disclosure Statement, which the IRS requires to be furnished to individuals who are considering adopting these plans. It is important that you obtain up-to-date information from the Fund before opening a tax deferred account. Investors should consult with their tax adviser or legal counsel before investing in a tax deferred account. 20 APPENDIX A  DESCRIPTION OF BOND RATINGS STANDARD & POORS RATINGS AAA rated bonds are the highest grade obligations. They possess the ultimate degree of protection as to principal and interest. Marketwise, they move with interest rates, and hence provide the maximum safety on all counts. AA rated bonds also qualify as high-grade obligations, and in the majority of instances differ from AAA issues only in small degree. Marketwise, as with AAA rated bonds, they move with interest rates. A rated bonds are regarded as upper medium-grade. They have considerable investment strength but are not entirely free from adverse effects of changes in economic and trade conditions. Interest and principal are regarded as safe. They predominantly reflect money rates in their market behavior, but to some extent, also economic conditions. BBB rated bonds, or medium-grade category bonds, are borderline between definitely sound obligations and those where the speculative element begins to predominate. These bonds have adequate asset coverage and normally are protected by satisfactory earnings. Their susceptibility to changing conditions, particularly to depressions, necessitates constant watching. Marketwise, the bonds are more responsive to business and trade conditions than to interest rates. This group is the lowest which qualifies for commercial bank investment. BB - B rated bonds are regarded, on balance, as predominantly speculative with respect to the issuers capacity to pay interest and repay principal in accordance with the terms of the obligation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. CCC rated bonds have a currently identifiable vulnerability to default, and are dependent upon favorable business, financial and economic conditions to meet timely payment of interest and repayment of principal. In the event of adverse business, financial or economic conditions, they are not likely to have the capacity to pay interest and repay principal. CC-C rated bonds are usually bonds which are subordinated to senior debt that is assigned an actual or implied CCC or CCC- rating. A C rated bond also may involve a situation where a bankruptcy petition has been filed, but debt service payments are continued. D rated bonds are in payment default. They involve a situation where interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poors believes such payments will be made during such grace period. A D rated bond also may involve the filing of a bankruptcy petition if debt service payments are jeopardized. 21 MOODYS BOND RATINGS Aaa rated bonds are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt-edged. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa rated bonds are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high-grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than in Aaa securities. A rated bonds possess many favorable investment attributes and are to be considered as upper medium-grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment sometime in the future. Baa rated bonds are considered as medium-grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba rated bonds are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B rated bonds generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa rated bonds are of poor standing. They may be in default or there may be present elements of danger with respect to principal or interest. Ca rated bonds represent obligations which are speculative in a high degree. They are often in default or have other marked shortcomings. C rated bonds are the lowest rated class of bonds, and bonds so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. 22 Investment Adviser NICHOLAS COMPANY, INC. Milwaukee, Wisconsin 414-276-0535 or 800-544-6547 Distributor QUASAR DISTRIBUTORS, LLC Milwaukee, Wisconsin Transfer Agent U.S. BANCORP FUND SERVICES, LLC Milwaukee, Wisconsin 414-276-0535 or 800-544-6547 Custodian U.S. BANK N.A. Milwaukee, Wisconsin Independent Registered Public Accounting Firm DELOITTE & TOUCHE LLP Milwaukee, Wisconsin Counsel MICHAEL BEST & FRIEDRICH LLP Milwaukee, Wisconsin FOR MORE INFORMATION ABOUT THE FUND: The Funds Statement of Additional Information (SAI), dated April 30, 2016, contains more detailed information on all aspects of Nicholas High Income Fund, Inc., and is incorporated by reference in this Prospectus. Additional information about the Fund also is available in the Funds Annual and Semiannual Report to Shareholders. The Funds Annual Report discusses the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. To request a free copy of the current Annual/Semiannual Report to Shareholders or SAI or other information about the Fund, or to make shareholder inquiries, please write or call: Nicholas High Income Fund, Inc., 700 North Water Street, Milwaukee, Wisconsin 53202, 800-544-6547 (toll-free). Along with the Funds Annual/Semiannual Report and SAI, additional information about the Fund also can be obtained from the Funds Internet website at www.nicholasfunds.com. In addition, you can review and copy the Funds reports and SAIs at the Commissions Public Reference Room of the Securities and Exchange Commission in Washington, D.C. Information on the operation of the Commissions Public Reference Room may be obtained by calling the SEC at 202-551-8090. Reports and other information about the Fund also are available on the SECs Internet website at www.sec.gov. For a duplicating fee, copies of such information may be obtained by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section of the SEC, Washington, D.C. 20549-1520. For the most current price and return information for the Fund, you may call the Fund at 800-544-6547 (toll-free) or 414-276-0535 or check the Funds website at www.nicholasfunds.com. You also can find the most current price of the Funds shares in the business section of your newspaper in the mutual fund section under the heading Nicholas Group  NchIn. If you prefer to obtain this information from an on-line computer service, you can do so by using the ticker symbol NCINX or the CUSIP number 653741108. Investment Company Act File No. 811-00216 PROSPECTUS A
